Per Curiam.

The record herein discloses a carefully conducted trial. The court seems to have been governed by correct principles of law, and to have accorded to the appellant all the rights he could justly demand.
The findings of fact necessary to the conclusion reached are fully supported by competent evidence, and should not be ■ disturbed.
None of the exceptions is meritorious.
The judgment should be affirmed, with costs to the respondents.
Present: MoAdam and Gtldbrsleeve, JJ.
Judgment affirmed, with costs.